                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  UNITED STATES OF AMERICA                              )
                                                        )
                  v.                                    )       No.: 2:19-CR-196
                                                        )
  HARVEY NAPIER                                         )


                        UNITED STATE=S RESPONSE TO DEFENDANT=S
                                 MOTION FOR FURLOUGH

         Comes now the United States of America, by and through Francis M. Hamilton, III, Acting

  United States Attorney for the Eastern District of Tennessee, and responds to defendant=s motion

  for furlough.

         The defendant was obtained by this court by writ on January 10, 2020 and has remained in

  custody since then. On November 17, 2020, the defendant pleaded guilty to Count One of the

  indictment, charging a conspiracy to distribute 50 grams or more of methamphetamine in violation

  of 21 U.S.C. §§ 846 and 841(b)(1)(A). The defendant faces a minimum mandatory sentence of

  10 years imprisonment. By virtue of the entry of his guilty plea, he has been convicted of an

  offense for which the mandatory detention provisions of 18 U.S.C. § 3143(b) apply.

         The defendant seeks a furlough to visit his ailing stepfather. The United States empathizes

  with the defendant’s desire to visit his stepfather. However, it must oppose the request.

         Because the defendant is here on a writ, he is not in the primary custody of the United

  States Marshall Service, and any release, as conceded by the defendant in his motion, is dependent

  upon his also being permitted release upon his pending charges in Scott County, VA. Moreover,

  the defendant has a history of violating supervision, failing to appear for court, and a long history

  of drug abuse. Additionally, the prospect of the lengthy prison sentence faced by the defendant




Case 2:19-cr-00196-JRG-CRW Document 862 Filed 03/10/21 Page 1 of 2 PageID #: 5987
  imparts a heightened risk of flight.

         While the defendant’s desire to visit with his stepfather is understandable and admirable,

  given the defendant’s criminal history, and his current pending cases before both this court and

  state court, the United States opposes the relief sought.

                                                    Respectfully submitted,

                                                    FRANCIS M. HAMILTON III
                                                    Acting United States Attorney

                                            By:     s/ J. Gregory Bowman
                                                    J. GREGORY BOWMAN
                                                    Assistant U.S. Attorney
                                                    220 West Depot Street, Ste. 423
                                                    Greeneville, TN 37743
                                                    TN BPR# 017896
                                                    423/639-6759
                                                    Greg.bowman@usdoj.gov




                                                   2



Case 2:19-cr-00196-JRG-CRW Document 862 Filed 03/10/21 Page 2 of 2 PageID #: 5988
